Citation Nr: 0102823	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-24 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased rating for Post-traumatic Stress 
Disorder (PTSD) currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from August 1965 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating decision by the 
Atlanta, Georgia, regional office (RO) of the Department of 
Veterans' Affairs (VA). 

The veteran was granted a total rating for compensation 
purposes based on individual unemployability in a May 1999 
Rating Decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  PTSD is manifested primarily by depression, crying 
spells, insomnia, nightmares angry outbursts, social 
isolation, labile affect and poor insight.


CONCLUSION OF LAW

The criteria for a 70 percent rating for PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.130 Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. FACTUAL BACKGROUND

The veteran has been examined and treated intermittently at 
VA and private facilities in 1998 and 1999 for various 
disorders, to include PTSD.  A January 1998 VA medical 
outpatient record shows that the veteran was diagnosed with 
PTSD, chronic and severe.  

In May 1998 the veteran stated in a letter that his PTSD 
arose from his Vietnam experiences.  Among those he detailed 
a mortar attacks and the deaths of fellow servicemen.  He 
stated that he blocked the war out of his memory.  He still 
had nightmares about the war and had a hard time dealing with 
people.  

A May 1998 VA PTSD examination revealed that the veteran has 
been married three times.  He has several children and was 
currently raising several stepchildren.  He was self-employed 
in the air conditioning business and admitted that he had a 
great deal of difficulty performing a job.  He repeatedly 
started crying for no apparent reason and claimed that it had 
been very embarrassing to break down on the job.  He denied 
problems with alcohol, drugs, or the law.

He sustained multiple injuries in combat, mostly from mortar 
explosions.  The veteran talked about being in the area where 
they were mortared everyday.  He claimed that there were at 
least a 1,000 mortar rounds coming in repeatedly.  On two 
separate occasions a mortar exploded a few feet away from 
him, causing him serious injury and killing his friends.  
Since he has returned from combat, he cried for no reason, 
has severe insomnia, and could not sleep at night.  He kept 
dreaming about the events.  He had repeated thoughts about 
Vietnam.  He had occasional flashbacks and was depressed a 
lot.  He could not stand to be around people and could not 
stand loud noises.  He denied any inpatient psychiatric care.  
He has had outpatient treatment.  He had never attempted 
suicide.  

The examination showed that the veteran was appropriately 
dressed and hygienically clean.  His mood was moderately 
depressed.  His affect was labile and he cried repeatedly, 
especially when talking about Vietnam.  He avoided dealing 
with his feelings on a daily basis.  There was no evidence of 
psychosis noted.  His cognition was intact.  He denied being 
suicidal or homicidal.  The veteran was competent to handle 
his own funds.  The impression was: Axis I, PTSD, chronic, 
delayed, due to Vietnam; Axis II, None; Axis III, Obesity; 
Axis IV, difficulty on the job due to emotional problems; 
Axis V, current Global Assessment of Functioning (GAF) score 
from PTSD is 60.

A January 1999 letter from a private psychologist is to the 
effect that the veteran was seen on several dates in December 
1998 for evaluation of PTSD.  It was noted that the veteran 
managed regular work for 4-5 years as a tractor trailer 
driver, but would find himself in life threatening 
circumstances of his doing.  He went back to school to learn 
a trade and began work in air conditioning repair as an 
independent contractor.  His ability to adequately perform 
this job had deteriorated and became hazardous with the 
combination of required medication and PTSD symptomatology.  

His symptoms included night terrors, panic and anxiety, 
difficulty in memory and concentration, crying spells, daily 
intensive thoughts, isolation, hypervigalence, and fleeting 
homicidal impulses.  His wife recently left him after their 
relationship deteriorated.  He did not abuse alcohol or 
drugs.  His resources to adequately defend against PTSD are 
minimal and require considerable medication.  He was no 
longer able to concentrate and maintain the necessary 
alertness to work around high voltage electricity (air 
conditioning repair).  The result was fear and pain and a 
strong feeling of not being in control in this potentially 
hazardous environment.  His symptoms were chronic and severe 
and will continue with psychotherapeutic intervention.

An April 1999 VA examination showed that the veteran has not 
pursued an education and had no plans to do so.  He remained 
married to his wife, and the marriage was in its seventh 
year.  They were currently separated and pending a divorce.  
The veteran blamed his PTSD for causing their problems.  His 
wife did accompany the veteran to the interview.  

The veteran used to work in a self-employed business of air 
conditioning, but had increasing difficulty doing the job.  
He currently claimed that he was unable to survive on the 
money he received from the VA and did whatever he could to 
make additional money to support the family.  The veteran 
denied problems with alcohol, drugs, or the law.  He denied 
inpatient psychiatric care since his last evaluation, and 
neither had he attempted suicide.  He was on Prozac, which 
made him delirious and was recently discontinued.  He 
currently remained on Desyrel, Xanax, Zoloft, Trilafon, and 
Klonopin.

He continued to feel depressed.  He had crying spells, 
insomnia, nightmares, and angry outbursts.  Recently, he 
busted the front door and the neighbors called the police.  
He could not be around people and had trouble with loud 
noises.  The veteran had a disheveled appearance reflective 
of his mental condition.  His mood was depressed.  His affect 
was labile.  There was no evidence of auditory or visual 
hallucination or psychosis noted.  Cognitive functions were 
intact.  He denied being suicidal or homicidal.  His insight 
was marginal but his insight was poor.  The veteran was 
competent to handle his own affairs.  The impression was of 
the following: Axis I, PTS, chronic, delayed, due to Vietnam; 
Axis II, none; Axis III, obesity; Axis IV, marital 
disharmony, emotional problems, financial problems; Axis V, 
current GAF score was 50.

ANALYSIS

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2000). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2000).  

The RO has assigned a 30 percent rating for PTSD in 
accordance with the criteria set forth in the Schedule for 
Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 
(2000).

Under rating criteria for PTSD, Diagnostic Code 9411, 
effective November 7, 1996, a 30 percent rating is warranted 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).

According to the applicable rating criteria, a 50 percent 
disability rating is warranted for evidence of occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as a flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships. 

A 100 percent rating will be assigned with evidence of total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name. 

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).

To summarize, the lay statements and testimony describing the 
symptoms of his psychiatric disability are considered to be 
competent evidence.  However, these statements must be 
considered in conjunction with the objective medical evidence 
of record and the pertinent rating criteria.

The evidence reflects that the veteran is experiencing 
significant problems resulting from his PTSD.  He has been 
receiving treatment at VA and private facilities where his 
PTSD has been classified as severe.  The records show that 
the PTSD has adversely affect his ability to work.  

The April 1999 VA examination showed that he depressed, had 
crying spells, insomnia, nightmares, and angry outbursts.  He 
had a disheveled appearance reflective of his mental 
condition.  His mood was depressed.  

Additionally his affect was labile.  Furthermore his insight 
was poor. His GAF was 50, which is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).

After reviewing the evidence, it is the Board's judgment that 
the degree of impairment resulting from the PTSD satisfies 
the criteria for a 70 percent rating. 

However, this same evidence does not provide a basis for a 
higher evaluation. The recent VA examination showed no 
evidence of auditory or visual hallucination or psychosis.  
Additionally cognitive functions were intact.  He denied 
being suicidal or homicidal.  The current findings do not 
satisfy the criteria for a 100 percent rating.  

Furthermore, the Board finds that the current 70 percent 
rating is the highest rating warranted in conjunction with 
the veteran's original claim and subsequent grant of service 
connection for PTSD.  Fenderson v. West, 12 Vet. App. 119 
(1999). Additionally, the evidence is not in equipoise as to 
warrant consideration of the benefit of the doubt rule. 38 
C.F.R. §4.3 (2000).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist.  

The RO has not had the opportunity to review the veteran's 
claim in conjunction with the new legislation.  However, the 
Board finds that all pertinent evidence has been obtained and 
the veteran has been informed of the criteria necessary to 
establish his claim.  Accordingly, the Board finds that the 
veteran has not been prejudiced by this decision.  Bernard v. 
Brown, 4 Vet.App. 384 (1993).

ORDER

Entitlement to an increased evaluation to 70 percent for PTSD 
is granted subject to the law and regulations governing the 
payment of monetary benefits.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

